DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher McKeon on 08/22/2022.
The application has been amended as follows: 
Claim 1, line 13: the phrase - - of the elongate tubular members - - has been inserted after the limitation “an elongate tubular member”. 
Claim 1: lines 18-23 have been deleted and replaced with:
 - - wherein the second locating member comprises a channel and the mounting member comprises a lug adapted to engage with the channel; and 
wherein the detent comprises a protrusion in the channel and an elastic deformation of a portion of the second locating member permits the lug and channel to fully engage with each other. - -. 
Claim 10, line 2: The second recitation of article “the” has been deleted and replaced with article - - a - -.
Claim 13 has been cancelled.
Claim 16, line 3: article “an” has been deleted and replaced with article - - the - -.
Claim 17, line 3: article “an” has been deleted and replaced with article - - the - -.
Claim 20: lines 19-24 have been deleted and replaced with:
 - - wherein the second locating member comprises a channel and the mounting member comprises a lug adapted to engage with the channel; and 
wherein the detent comprises a protrusion in the channel and an elastic deformation of a portion of the second locating member permits the lug and channel to fully engage with each other. - -. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the second locating member comprises a channel and the mounting member comprises a lug adapted to engage with the channel; and wherein the detent comprises a protrusion in the channel and an elastic deformation of a portion of the second locating member permits the lug and channel to fully engage with each other”; in addition to the limitations of claims 1 and 20 respectively reads over the prior art, where the prior art discloses the arrangement of the mounting member, the first and second locating members along with the supporting members in the manner recited, however, the locking mechanism including the channel and lug between the second locating member and the mounting member is not disclosed in references of the area of endeavor i.e. if it was to be taught from a medicine bottle for instance it would not be analogous and would constitute improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634